     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3222 Page 1 of 26



 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     DAVID P.,                                           Case No.: 3:19-cv-01506-BEN-AHG
11                                        Plaintiff,       REPORT AND
12     v.                                                  RECOMMENDATION REGARDING
                                                           CROSS-MOTIONS FOR SUMMARY
13     ANDREW SAUL,                                        JUDGMENT
14     Commissioner of Social Security,
                                       Defendant.          [ECF Nos. 22, 24]
15
16           This matter comes before the Court for a Report and Recommendation (“R&R”) on
17    the parties’ cross-motions for summary judgment (ECF Nos. 22, 24) regarding Plaintiff’s
18    appeal of the final decision of the Commissioner of Social Security denying Plaintiff’s
19    application for a period of disability and disability insurance benefits. Plaintiff brings his
20    appeal pursuant to 42 U.S.C. § 405(g).
21           After a thorough review of the parties’ submissions, the administrative record, and
22    applicable law, the undersigned recommends that the Court DENY Plaintiff’s Motion for
23    Summary Judgment (ECF No. 22), GRANT Defendant’s Cross-Motion for Summary
24    Judgment (ECF No. 24), and AFFIRM the Commissioner’s denial of disability insurance
25    benefits.
26          I.    PROCEDURAL BACKGROUND
27           On October 26, 2015, Plaintiff filed an application for a period of disability and
28    disability insurance benefits (“DIB”) under Title II of the Social Security Act, alleging

                                                       1
                                                                               3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3223 Page 2 of 26



 1    disability beginning October 19, 2015. See Certified Administrative Record (“AR”) 565,
 2    ECF No. 14-11. Plaintiff’s application was initially denied on January 20, 2016, and denied
 3    again upon reconsideration on April 27, 2016. AR 1725-1759. Plaintiff timely requested a
 4    hearing before an Administrative Law Judge (“ALJ”) on June 8, 2016, and the hearing was
 5    held before the ALJ on January 30, 2018. AR 1781-83, 1695-1724.
 6          On May 9, 2018, the ALJ issued an unfavorable decision, finding Plaintiff was not
 7    disabled as defined by the Social Security Act, and accordingly denying disability
 8    insurance benefits. AR 565-579. The Appeals Council affirmed the ALJ’s decision on
 9    June 11, 2019, (AR 24-27), making the ALJ’s opinion the final decision of the
10    Commissioner. See 42 U.S.C. § 405(h). On August 12, 2019, Plaintiff timely commenced
11    the instant appeal seeking judicial review of the Commissioner’s final decision pursuant to
12    42 U.S.C. § 405(g). ECF No. 1.
13        II.   SUMMARY OF ALJ’S FINDINGS
14          As an initial matter, the ALJ noted that Plaintiff had previously filed a disability
15    application that had been addressed in a prior ALJ’s opinion. AR 565. Thus, the holding in
16    Chavez v. Bowen, 844 F.2d 691 (9th Cir. 1998) applied to Plaintiff’s new claim. In Chavez,
17    the Ninth Circuit held that a prior ALJ’s findings concerning a claimant’s residual
18    functional capacity are entitled to some res judicata consideration in subsequent
19    proceedings. Id. at 693. “[I]n order to overcome the presumption of continuing
20    nondisability arising from the first [ALJ’s] findings of nondisability,” the claimant “must
21    prove ‘changed circumstances’ indicating a greater disability.” Id. (quoting Taylor v.
22    Heckler, 765 F.2d 872, 875 (9th Cir. 1985)). In this case, the ALJ found that Plaintiff
23    rebutted the presumption by showing a “changed circumstance” of new impairments not
24    previously considered. AR at 565-566. Therefore, the ALJ proceeded with his analysis
25    without applying a presumption of continuing nondisability.
26          The ALJ first determined Plaintiff met the insured status requirements of the Social
27    Security Act through March 31, 2017. AR 566. Accordingly, the relevant period for the
28    disability analysis is the alleged disability onset date of October 19, 2015 through the date

                                                   2
                                                                               3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3224 Page 3 of 26



 1    last insured of March 31, 2017. Thereafter, the ALJ performed the required five-step
 2    sequential evaluation process governing DIB claims under the Social Security Act:
 3    (1) whether the claimant is involved in substantial gainful activity; (2) whether the claimant
 4    has an impairment or combination of impairments that is “severe”; (3) whether the
 5    claimant’s impairments meet or equal one of the listed impairments; (4) whether the
 6    claimant can still perform his past relevant work given his residual functional capacity
 7    despite his impairment(s); and (5) if the claimant cannot perform past relevant work,
 8    whether the claimant can perform other work that exists in significant numbers in the
 9    national economy. See 20 C.F.R. § 404.1520(a)(4). The five steps are addressed in order,
10    but the ALJ is not always required to go through all five steps of the process. Specifically,
11    an affirmative answer at steps one or four (whether the claimant is currently engaged in
12    substantial gainful activity or can perform past relative work), or a negative answer at step
13    two (whether the claimant has an impairment or combination of impairments that is
14    severe), would immediately lead to a finding of non-disability, and the analysis would stop
15    there. Conversely, an affirmative answer at step three (whether the claimant’s impairments
16    meet a listing) would immediately lead to a finding of disability, also ending the analysis.
17    Id. See also Garfield v. Schweiker, 732 F.2d 605, 607 n.2 (7th Cir. 1984).
18          At step one of the five-step process, the ALJ determined that Plaintiff did not engage
19    in substantial gainful activity (“SGA”) from his alleged disability onset date of October 19,
20    2015 through the date last insured of March 31, 2017. AR 568. See also 20 C.F.R.
21    § 404.1520(b). SGA is defined as work activity that is both substantial and gainful. 20
22    C.F.R. § 404.1572. “Substantial work activity is work activity that involves doing
23    significant physical or mental activities.” C.F.R. § 404.1572(a). “Gainful work activity is
24    work activity that you do for pay or profit.” C.F.R. § 404.1572(b).
25          At step two, the ALJ must determine whether Plaintiff has a medically determinable
26    impairment or combination of impairments that is “severe.” 20 C.F.R. § 404.1520(c). A
27    “severe” impairment is one that significantly limits physical or mental ability to do basic
28    work activities. Id. The ALJ concluded the Plaintiff had the following “severe”

                                                    3
                                                                                3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3225 Page 4 of 26



 1    impairments: mild degenerative disc disease at L3-4 with left foraminal disc protrusion at
 2    L3-4, a history of right knee anterior cruciate ligament (ACL) repair, and a history of
 3    meniscus tear and ACL repair of the left knee. AR 568.
 4          At step three, the ALJ must determine whether Plaintiff’s impairment or
 5    combination of impairments meets or medically equals the criteria of an impairment listed
 6    in 20 CFR Part 404, Subpart P, Appendix I (“the listings”). The listings describe
 7    impairments that the Social Security Agency (“SSA”) considers “severe enough to prevent
 8    an individual from doing any gainful activity, regardless of his or her age, education, or
 9    work experience.” 20 C.F.R. § 404.1525(a). A claimant’s impairment may also be
10    considered “medically equivalent” to a listed impairment if it is at least equal in severity
11    and duration to the criteria of any listed impairment. 20 C.F.R. § 404.1526(a). If a
12    claimant’s impairments meet or medically equal any of the listings, the ALJ will find the
13    claimant disabled. See 20 C.F.R. § 404.1520(d). Here, the ALJ concluded that Plaintiff did
14    not have an impairment or combination of impairments that met or medically equaled the
15    severity of any of the listings. AR 569.
16          Before considering whether Plaintiff could perform past relevant work at step four,
17    the ALJ must first determine Plaintiff’s residual functional capacity (“RFC”). 20 C.F.R.
18    § 404.1520(e). A claimant’s RFC is “. . . the most [the claimant] can still do despite [his]
19    limitations.” 20 C.F.R. § 404.1545(a)(1); Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th
20    Cir. 2017). A claimant’s RFC is based on all relevant evidence in the case record. Id.
21          Based on his evaluation of the medical and opinion evidence in the record, the ALJ
22    determined that, through the date last insured, Plaintiff had the RFC “to perform sedentary
23    work as defined in 20 C.F.R. 404.1567(a). However, he would require a walking stick for
24    ambulation.” AR 570. Sedentary work is defined under the regulations as work that
25    “involves lifting no more than 10 pounds at a time and occasionally lifting or carrying
26    articles like docket files, ledgers, and small tools. Although a sedentary job is defined as
27    one which involves sitting, a certain amount of walking and standing is often necessary in
28

                                                   4
                                                                              3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3226 Page 5 of 26



 1    carrying out job duties. Jobs are sedentary if walking and standing are required
 2    occasionally and other sedentary criteria are met.” 20 C.F.R. § 404.1567(a).
 3          In reaching this conclusion, the ALJ considered all symptoms of Plaintiff’s
 4    medically determinable impairments “and the extent to which these symptoms can
 5    reasonably be accepted as consistent with the objective medical evidence and other
 6    evidence,” based on the requirements of 20 C.F.R. § 404.1529 and Social Security Ruling
 7    (“SSR”) 16-3p, 2017 WL 5180304 (S.S.A. Oct. 25, 2017) (providing guidance on how the
 8    Agency evaluates statements regarding the intensity, persistence, and limiting effects of
 9    symptoms in disability claims). AR 570. Upon consideration, the ALJ enumerated seven
10    “specific and legitimate reasons” for his finding that, “to the extent it is alleged that
11    [Plaintiff] cannot perform work at the [RFC] recited above, . . . those allegations are not
12    totally consistent with the evidence[.]” AR 575. The ALJ further found that, although
13    Plaintiff’s medically determinable impairments could reasonably be expected to cause the
14    alleged symptoms, “the claimant’s statements concerning the intensity, persistence[,] and
15    limiting effects of these symptoms are not entirely consistent with the medical evidence
16    and other evidence in the record[.]” AR 575-576.
17          The ALJ’s seven enumerated reasons are as follows: First, the ALJ noted that
18    Plaintiff had been prescribed the psychotropic medications Amitriptyline and Xanax on
19    one occasion in July 2016, but that Plaintiff had never received any mental health services.
20    (Although the absence of any mental limitations in the RFC is not at issue on appeal, the
21    Court presumes that the ALJ included this reason to explain that absence.) Second, the ALJ
22    stated that on November 20, 2015, when Plaintiff was seen at the Girard Orthopedic
23    Surgeons medical group, “he reported that his back pain was the same as it had been for
24    years and it was his right knee pain that was most painful.” Thus, the ALJ concluded that
25    Plaintiff’s back pain was not preventing him from working. AR 575. Third, the ALJ cited
26    to treatment notes from the same November 20, 2015 visit, indicating that Plaintiff stated
27    he was disabled due to pain throughout his body, and repeatedly requested that the
28    treatment providers “document reason for his disability.” The ALJ took from these records

                                                   5
                                                                              3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3227 Page 6 of 26



 1    that Plaintiff was seemingly “more concerned about wanting [the providers] to help him
 2    secure disability benefits, than relieving his pain.” AR 575.
 3          Fourth, the ALJ detailed evidence showing that Plaintiff was “exhibiting drug-
 4    seeking behaviors.” Specifically, the ALJ cited to records showing that Plaintiff asked for
 5    narcotic pain medications during his November 20, 2015 visit, called the orthopedist’s
 6    office on numerous occasions requesting narcotic pain medications—although they
 7    explained that they did not prescribe narcotics to non-surgical patients—and falsely
 8    reported to the Pomerado Hospital emergency room on October 30, 2015 that his
 9    orthopedist’s office had prescribed him the narcotic medication Tramadol despite the notes
10    showing that such a prescription would contravene office policy. AR 575. Additionally,
11    the ALJ noted that Plaintiff reported to his orthopedist’s office that he had been dismissed
12    from his previous primary care physician’s office due to his constant “pushing” for certain
13    treatments and medications, and that he obtained addiction pamphlets that he was
14    encouraged to read. AR 575. Fifth, the ALJ cited to the same November 20, 2015
15    evaluation as showing that Plaintiff refused to participate in physical therapy due to “seeing
16    no purpose in this treatment.” Nonetheless, the ALJ acknowledged that Plaintiff did later
17    participate in physical therapy from August 1, 2016 through September 14, 2017, and was
18    noted as “progressing with the program as expected.” AR 576. Agency regulations require
19    claimants to follow prescribed treatment in order to qualify for benefits. 20 C.F.R. §
20    404.1530 (quoted by the ALJ at AR 576).
21          Sixth, the ALJ noted that when discussing Plaintiff’s impairments, no physicians
22    ever opined that listing-level limitations were met or equaled. AR 576. Seventh, the ALJ
23    concluded broadly that “the objective evidence of the claimant’s medical record does not
24    establish impairments likely to produce disabling pain or other limitations as alleged for
25    any period of 12 or more continuous months.” AR 576.
26          In making his RFC determination, the ALJ also considered opinion evidence in
27    accordance with 20 C.F.R. § 404.1527, although the only medical opinions in the record
28    relating to the relevant period were provided by the State Agency medical consultants D.

                                                    6
                                                                                3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3228 Page 7 of 26



 1    Pong, M.D. and K. Vu, D.O., who evaluated Plaintiff’s application at the initial and
 2    reconsideration levels, respectively. See AR 576, 1725-1759. The ALJ granted “partial
 3    weight” to their opinions on the basis that they were “generally consistent with the evidence
 4    as a whole[,]” but discounted them to the extent that the ALJ found Plaintiff “slightly more
 5    limited” than reflected by Dr. Pong’s and Dr. Vu’s RFC assessments. AR 576. Specifically,
 6    both agency consultants found Plaintiff could perform light work with postural limitations
 7    of occasional climbing, balancing, stopping, kneeling, crouching, and crawling. In contrast,
 8    the ALJ found Plaintiff’s RFC limited him to only sedentary work. AR 576.
 9          At step four, the ALJ had to determine whether, given his RFC, Plaintiff could
10    perform his relevant past work. See 20 C.F.R. § 404.1520(f); AR 577. Plaintiff’s past
11    relevant work included the occupations of (1) Supervisor, Auto-Body Repair, (2) Counter
12    Clerk, Auto Parts, (3) Manager, Administrative Services/Office Worker, and (4) Manager,
13    Auto Services. AR 577. Based on the testimony of the vocational expert (“VE”) at the
14    January 30, 2018 hearing on Plaintiff’s application, the ALJ found that Plaintiff’s RFC
15    would make him unable to perform the Supervisor or Counter Clerk jobs, but able to
16    perform the Manager, Administrative Services/Office Worker and Manager, Auto Services
17    jobs. AR 577; see also AR 1717-1718, 1720 (testimony of the vocational expert that the
18    Supervisor and Counter Clerk jobs are classified as light work, and that someone with an
19    RFC limiting him to sedentary work with use of a cane could only perform the sedentary
20    Manager jobs). Based on this conclusion, the ALJ found Plaintiff not disabled. AR 577.
21          Having concluded at step four that Plaintiff was not disabled, the ALJ was free to
22    halt his analysis at that point. However, the ALJ proceeded to step five, where the burden
23    shifts to the ALJ to show that Plaintiff can perform other work existing in significant
24    numbers in the national economy. See 20 C.F.R. §§ 404.1520(g), 404.1560(c). Here, based
25    on the VE testimony and Plaintiff’s RFC, the ALJ concluded that Plaintiff could perform
26    jobs existing in significant numbers in the national economy, including the jobs of
27    document preparer and ticket counter. AR 578. Consequently, the ALJ also found Plaintiff
28    not disabled at step five.

                                                   7
                                                                               3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3229 Page 8 of 26



 1         III.   STANDARD OF REVIEW
 2            The Court reviews the Commissioner’s decision to determine whether the ALJ’s
 3    findings are supported by substantial evidence and whether the proper legal standards were
 4    applied, and, if so, the Court must affirm the Commissioner’s decision. See Batson v.
 5    Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); Holohan v. Massanari,
 6    246 F.3d 1195, 1205 (9th Cir. 2001).
 7            “Substantial evidence means more than a mere scintilla, but less than a
 8    preponderance. It means such relevant evidence as a reasonable mind might accept as
 9    adequate to support a conclusion.” Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017)
10    (quoting Desrosiers v. Sec’y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir. 1988));
11    see also Richardson v. Perales, 402 U.S. 389, 401 (1971). In evaluating whether the
12    Commissioner’s decision is supported by substantial evidence on appeal, the Court must
13    review the record as a whole and consider adverse as well as supporting evidence. Green
14    v. Heckler, 803 F.2d 528, 529-30 (9th Cir. 1986). The ALJ is responsible for determining
15    credibility and resolving conflicts in medical testimony, and is also responsible for
16    resolving any ambiguities in the record. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.
17    1989). Where evidence is susceptible of more than one rational interpretation, the
18    Commissioner’s decision must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
19    2007); Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984).
20            The Court may also overturn the Commissioner’s denial of benefits if the denial is
21    based on legal error. Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 929 (9th Cir. 2014).
22    However, even if the Court finds the decision was based on legal error, a court may not
23    reverse an ALJ’s decision if the error is harmless, “which exists when it is clear from the
24    record that the ALJ’s error was inconsequential to the ultimate nondisability
25    determination.” Id. at 932 (internal quotations and citation omitted); see also Burch v.
26    Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (citation omitted).
27    \\
28    \\

                                                   8
                                                                             3:19-cv-01506-BEN-AHG
     Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3230 Page 9 of 26



 1       IV.    PARTIES’ POSITIONS
 2          Plaintiff raises two grounds for reversal in his Motion for Summary Judgment:
 3    (1) that the ALJ’s RFC determination is not supported by substantial evidence; and (2) that
 4    the ALJ was unconstitutionally appointed, and Plaintiff’s case should thus be remanded for
 5    a new hearing with a different and constitutionally appointed ALJ.
 6          Turning to the first argument, Plaintiff notes that the ALJ afforded only “partial
 7    weight” to the non-examining state agency consulting physicians’ opinions, which were
 8    the only medical opinions in the record. ECF No. 22-1 at 18. Specifically, as discussed
 9    above, the ALJ found that the medical evidence supported assigning Plaintiff an RFC that
10    was even more limited than the RFC determinations of the consulting physicians. AR 576.
11    Despite giving only partial weight to those determinations and finding greater restrictions
12    warranted, the ALJ did not order a consultative examination of Plaintiff or the testimony
13    of a medical expert, instead relying on the record as a whole to reach his conclusion.
14    Plaintiff contends that was error. ECF No. 22-1 at 18.
15          Plaintiff notes in particular that the consultative physicians’ opinions were from
16    January and April 2016, approximately two years prior to the date of the ALJ’s opinion.
17    Id. at 19; see also AR 579, 1725-1759. Therefore, there is no medical opinion in the record
18    that takes into account the two years of medical evidence post-dating those opinions, even
19    though Plaintiff “underwent surgery for his right knee impairment and did not develop his
20    left knee impairment until after the state agency consultants completed their
21    determinations[.]” ECF No. 22-1 at 19-20. Plaintiff argues that the medical evidence post-
22    dating the state agency physicians’ opinions “does not lend itself to common sense
23    interpretation[,]” and the consultants did not have the opportunity to review the later
24    evidence relating to Plaintiff’s right-knee surgery and the worsening of Plaintiff’s left-knee
25    impairment. Id. at 20-21. Accordingly, Plaintiff asserts that the ALJ’s failure to develop
26    the record further by ordering a consultative examination or medical expert testimony
27    amounted to reversible error, because the ALJ is not qualified “to interpret the raw medical
28    data into functional limitations[,]” and “[w]ithout any updated opinion evidence, the ALJ

                                                    9
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3231 Page 10 of 26



 1   was left to rely on his own lay person opinion regarding the evidence of impairments that
 2   were not reviewed by the state agency medical consultants.” Id. at 19, 23. Plaintiff cites to
 3   various cases for the proposition that “if an opinion is stale, the ALJ should obtain a
 4   medical opinion that could interpret Plaintiff’s most recent raw medical data into functional
 5   limitations” and that remand is warranted if the ALJ “bases [a] claimant’s RFC entirely on
 6   the stale opinions of non-examining physicians.” Id. at 19 (citing Rodriguez-Curtis v.
 7   Astrue, No. CV 10-02794-VBK, 2011 WL 536598, at *3 (C.D. Cal. Feb. 15, 2011);
 8   Arriaga v. Berryhill, No. CV-16-0755-TUC-LCK, 2018 WL 1466234, at *6 (D. Ariz. Mar.
 9   26, 2018); and Huerta v. Astrue, No. 13-CV-01210-WHO, 2014 WL 1866427, at *16 (N.D.
10   Cal. May 8, 2014)).
11         Plaintiff further argues the error was harmful, because Plaintiff’s own RFC
12   assessment of himself (AR 2321-2332) opined that Plaintiff had significant physical
13   limitations which, if incorporated into the ALJ’s RFC determination, would have precluded
14   Plaintiff from performing even sedentary work. ECF No. 22-1 at 22.
15         Second, Plaintiff argues that the ALJ who decided Plaintiff’s case was
16   unconstitutionally appointed, relying on Lucia v. SEC, 138 S. Ct. 2044 (2018). In Lucia,
17   the Supreme Court held that ALJs for the Securities and Exchange Commission (“SEC”)
18   are “Officers of the United States” within the meaning of the Constitution; thus, an ALJ
19   appointed by SEC staff members was unconstitutionally appointed pursuant to the
20   Appointments Clause, which provides that only the President, a court of law, or the head
21   of a department may appoint an inferior officer. Id. at 2051-55; U.S. Const. art. II, § 2, cl.
22   2. Although Lucia did not involve the appointment of ALJs within the Social Security
23   Administration (“SSA”), the Acting Commissioner of the SSA nonetheless responded to
24   the ruling on July 16, 2018, by ratifying the appointments of ALJs and administrative
25   appeals judges as her own in order to address any Appointments Clause concerns involving
26   SSA claims. See ECF No. 22-1 at 23 (citing to Emergency Message EM-18003 REV 2,
27   available    at    https://secure.ssa.gov/apps10/reference.nsf/links/08062018021025PM).
28   However, the ALJ in this case issued his opinion on May 9, 2018, prior to the June 21,

                                                  10
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3232 Page 11 of 26



 1   2018 Lucia decision and the July 16, 2018 retroactive ratification of his appointment by
 2   the SSA’s Acting Commissioner. Accordingly, Plaintiff argues the only remedy for the
 3   decision having been rendered by an unconstitutionally appointed ALJ is to remand the
 4   case for a new hearing in front of a different and constitutionally appointed ALJ, as the
 5   Court ordered in Lucia. ECF No. 22-1 at 23-24, 27. See also Lucia, 138 S. Ct. at 2055.
 6         In its cross-motion and response to Plaintiff’s motion, Defendant argues that the
 7   ALJ’s RFC determination is supported by substantial evidence. Defendant specifically
 8   contends that the state agency physicians’ opinions constitute substantial evidence, and that
 9   Ninth Circuit precedent permits the opinions of non-examining physicians to serve as
10   substantial evidence if they are consistent with independent clinical findings or other
11   evidence in the record. ECF No. 24 at 7-8 (quoting Thomas v. Barnhart, 278 F.3d 947, 957
12   (9th Cir. 2002)). Although the ALJ did not fully credit their opinions, Defendant argues
13   the ALJ is not required to agree with everything in the opinions for them to qualify as
14   substantial evidence. ECF No. 24 at 8 (quoting Magallanes v. Bowen, 881 F.2d 747, 753
15   (9th Cir. 1989)). Further, Defendant refutes Plaintiff’s position that the opinions were
16   “stale” simply because the consultative physicians did not review all of the evidence in the
17   record, arguing that the ALJ “may rely on relevant medical opinions that are consistent
18   with the evidence, no matter when those opinions were issued.” ECF No. 24 at 8-9.
19         Additionally, Defendant asserts that in spite of Plaintiff’s claim that there is evidence
20   that his impairments worsened after the state agency physicians issued their opinions,
21   Plaintiff does not point to any evidence to show he was incapable of performing sedentary
22   work with a walking stick, as the ALJ found in his RFC determination. Id. at 9. Defendant
23   contends that Plaintiff’s testimony about his physical capabilities, as well as medical
24   records from Plaintiff’s physical therapy treatment from November 2016, are consistent
25   with that RFC. Id. at 9-10. Defendant also argues Plaintiff “fails to point to any evidence
26   that undermines the ALJ’s finding.” Id. at 10. Although Defendant acknowledges that
27   Plaintiff relies on his own evaluation of his limitations, Defendant argues “the ALJ was
28   under no obligation to rely on this unsupported statement from Plaintiff[,]” particularly

                                                  11
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3233 Page 12 of 26



 1   given the ALJ’s finding that Plaintiff’s subjective symptom testimony was unreliable for
 2   several reasons, “including Plaintiff’s drug-seeking behavior, the objective medical
 3   evidence, and non-compliance with recommended treatment.” Id. at 11-12.
 4            As for Plaintiff’s argument that the ALJ improperly interpreted “raw medical data”
 5   to craft the RFC, Defendant counters that the ALJ “properly weighed Plaintiff’s largely
 6   unremarkable physical examination findings and the diagnostic reports[,]” and found that
 7   “the evidence of record as a whole did not support Plaintiff’s subjective complaints”
 8   regarding the extent of his limitations. Id. at 11. The Commissioner notes that the RFC “is
 9   exclusively the purview of the ALJ” and “does not need to track a single medical opinion.”
10   Id. Defendant also refutes that procuring a consultative examination in 2018 would have
11   aided the ALJ in determining whether Plaintiff established he was disabled prior to his date
12   last insured of March 31, 2017. Id.
13            Turning to Plaintiff’s Appointments Clause argument, Defendant asks the Court to
14   find Plaintiff waived the Appointments Clause challenge by failing to raise the issue to the
15   agency during the administrative process. Id. at 14-23. Defendant acknowledges that the
16   Third Circuit and some other district courts have held that Social Security claimants do not
17   need to present Appointments Clause claims during SSA administrative proceedings in
18   order to preserve them; however, Defendant explains that “in the wake of Lucia, 50 out of
19   57 district courts have uniformly rejected Appointments Clause challenges to SSA ALJs
20   where the plaintiff failed to raise the issue during the administrative proceedings.” Id. at
21   18-19, 19 n.12 (collecting cases). See also ECF No. 27 (Notice of Supplemental Authority
22   submitted by Defendant on June 30, 2020, informing the Court of the Tenth Circuit’s recent
23   unanimous decision holding that Social Security claimants forfeit Appointments Clause
24   challenges by failing to raise such claims before the agency) (discussing Carr v.
25   Commissioner, SSA, 961 F.3d 1267 (10th Cir. 2020)). 1
26
27
28   1
         The plaintiff in Carr has filed a petition for a writ of certiorari with the Supreme Court.

                                                     12
                                                                                 3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3234 Page 13 of 26



 1         For the reasons discussed below, the undersigned finds that the ALJ did not commit
 2   reversible error, and that Ninth Circuit precedent compels a conclusion that Plaintiff
 3   waived his Appointments Clause argument by failing to raise it during the administrative
 4   proceedings. Accordingly, the undersigned recommends that the Court affirm the
 5   Commissioner’s decision.
 6       V.    DISCUSSION
 7         A. The ALJ’s RFC determination is supported by substantial evidence
 8         The opinions of the non-treating state agency consulting physicians, coupled with
 9   the medical evidence of record, constitute substantial evidence supporting the ALJ’s RFC
10   determination. Acceptable medical sources include non-treating consultative examiners for
11   the Social Security Administration. Social Security Ruling (“SSR”) 96-6p, 1996 WL
12   374180, at *1 n.1 (S.S.A. July 2, 1996); see also 20 C.F.R. §§ 404.1502, 404.1513a, and
13   404.1527. Therefore, the opinions of Dr. Pong and Dr. Vu are considered medical opinions
14   under the regulations and, as such, can constitute substantial evidence to support the RFC
15   determination if they are “consistent with independent clinical findings or other evidence
16   in the record.” Thomas, 278 F.3d at 957 (9th Cir. 2002). Since the ALJ found their opinions
17   to be “generally consistent with the evidence as a whole” and elsewhere explained the
18   record evidence supporting his RFC determination, the ALJ met this standard. AR 576.
19   This conclusion stands despite the ALJ’s finding that Plaintiff was “slightly more limited”
20   than Dr. Pong and Dr. Vu opined. Donna M. v. Saul, No. ED CV 18-2554-SP, 2020 WL
21   1550212, at *5 (C.D. Cal. Mar. 31, 2020) (“An ALJ must consider opinions from medical
22   sources, but is not required to adopt verbatim a medical opinion because the RFC
23   determination is ultimately reserved to the Commissioner”).
24         In arguing that the ALJ erred by including additional functional limitations in
25   Plaintiff’s RFC beyond those recommended by the consultative examiners, Plaintiff cites
26   to Padilla v. Astrue for the proposition that “as a lay person, an ALJ is ‘simply not qualified
27   to interpret raw medical data in functional terms.’” 541 F. Supp. 2d 1102, 1106 (C.D. Cal
28   2008) (quoting Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) and citing Day v.

                                                   13
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3235 Page 14 of 26



 1   Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)). Plaintiff takes this proposition out of
 2   context. Padilla concerns whether an ALJ is qualified at step two of the sequential
 3   evaluation process to determine whether a claimant lacks a medically severe impairment
 4   or combination of impairments. Such a finding at step two must be “clearly established by
 5   medical evidence.” Padilla, 541 F. Supp. 2d at 1106 (quoting Webb v. Barnhart, 433 F.3d
 6   683, 687 (9th Cir. 2005)). The Padilla court found that the ALJ’s finding that the claimant
 7   did not have a severe impairment or combination of impairments at step two was not
 8   “clearly established by medical evidence,” because the ALJ relied on an inconsistent and
 9   ambiguous medical opinion in reaching that conclusion, and the ALJ’s duty to further
10   develop the record is triggered in the face of ambiguous evidence.
11         Although Plaintiff does not point to “ambiguous evidence,” he argues that the
12   consulting physicians’ opinions were “stale,” triggering the ALJ’s duty to further develop
13   the record. See, e.g., Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (“The ALJ
14   in a social security case has an independent duty to fully and fairly develop the record and
15   to assure that the claimant’s interests are considered. . . . Ambiguous evidence, or the ALJ’s
16   own finding that the record is inadequate to allow for proper evaluation of the evidence,
17   triggers the ALJ’s duty to conduct an appropriate inquiry”) (emphasis added) (internal
18   quotations and citations omitted). In making this argument, as noted above, Plaintiff relies
19   on three opinions: Rodriguez-Curtis, Arriaga, and Huerta. None of these opinions is
20   apposite here.
21         First, in Rodriguez-Curtis, the ALJ discounted a treating physician’s opinion
22   because it was over four years old. 2011 WL 536598, at *3. On review, the district court
23   held that this was not a specific and legitimate reason to reject the opinion, explaining that
24   the ALJ should have developed the record by ordering another consultative examination if
25   he felt the opinion was stale, rather than rejecting it due to its age. Id. If anything, this
26   ruling cuts against Plaintiff’s argument in the present case, since the Rodriguez-Curtis court
27   found that the fact an opinion is four years old is insufficient reason to discount its weight.
28   Moreover, the ALJ in the present case never opined that the consulting physicians’

                                                   14
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3236 Page 15 of 26



 1   opinions were stale—rather, that is merely Plaintiff’s position on appeal. The ALJ’s only
 2   reason for giving Dr. Pong’s and Dr. Vu’s opinions “partial weight” was that the ALJ found
 3   Plaintiff “to be slightly more limited than that assessed by State Agency medical
 4   consultants,” but also found their opinions “generally consistent with the evidence as a
 5   whole.” AR 576. Nowhere did the ALJ express that the age of the opinions affected his
 6   determination of their weight.
 7         Second, Plaintiff relies on Arriaga for the proposition that remand is warranted
 8   where an ALJ relies exclusively on the stale opinion of a non-examining consultant. ECF
 9   No. 22-1 at 19. Plaintiff also cites to the Arriaga court’s suggestion that the ALJ may need
10   to obtain a current functional review by a consulting examiner on remand. Id. The
11   undersigned finds Arriaga clearly distinguishable. There, the district court held that the
12   ALJ erred by rejecting the opinions of the treating physician without a germane reason, for
13   failing to give any reason for rejecting the opinion of the examining psychologist, and for
14   discounting the plaintiff’s credibility without clear and convincing reasons. 2018 WL
15   1466234, at *6. Based on these errors, the court ruled that the case should be remanded.
16   However, the Arriaga court expressly did not rule on whether the ALJ erred by not further
17   developing the record and obtaining the testimony of a vocational expert. See id. (“Because
18   the Court is remanding the matter for further development, it need not rule on Arriaga’s
19   claim that the ALJ erred in not further developing the record and obtaining the testimony
20   of a vocational expert”). Further, the Arriaga court’s criticism of the ALJ’s use of “stale
21   opinions of non-examining physicians” is stated only in contrast to the rejected opinion
22   of the psychiatric nurse practitioner who had examined the plaintiff more recently. Id.
23   To Plaintiff’s point, the court only states that, on remand, the ALJ “may need to obtain a
24   current functional review by a consulting examiner,” rather than finding that error lay in
25   not having done so already.
26         Third, Plaintiff also relies on Huerta for the same proposition for which he cited
27   Arriaga—that an ALJ may not rely exclusively on a “stale” opinion of a non-examining
28   physician to reach an RFC determination. Huerta is also clearly distinguishable. Again,

                                                 15
                                                                             3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3237 Page 16 of 26



 1   unlike the present case, Huerta deals with whether an ALJ errs by relying on an earlier
 2   non-examining consultant’s opinion to rebut the conclusions in a treating physician’s
 3   most recent report. See 2014 WL 1866427, at *15. In finding that the ALJ committed
 4   reversible error, the Huerta court relied on Ninth Circuit precedent specific to the propriety
 5   of rejecting more recent opinions of treating physicians in favor of older medical
 6   evaluations. See id. (quoting Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (“A
 7   treating physician’s most recent medical reports are highly probative”) and Stone v.
 8   Heckler, 761 F.2d 530, 532 (9th Cir. 1985) (“Because [claimant’s] condition was
 9   progressively deteriorating, the most recent medical report is the most probative. Earlier
10   medical evaluations, based on [claimant’s] condition several months before, do not
11   constitute substantial evidence to rebut the conclusions contained in” treating physician’s
12   most recent report”)) (alterations in original). Moreover, this discussion in Huerta does not
13   concern the key error that the court ultimately relied on to remand the case—namely, the
14   Huerta court found that the ALJ erred by failing to explain why she rejected the consulting
15   physician’s opinion from one period of time, but afforded the opinion “great weight” for
16   the period of time thereafter. 2014 WL 1866427, at *15.
17         In contrast, here, the ALJ did not rely on stale opinions of consultative examiners to
18   rebut a treating physician’s opinion to the contrary—indeed, there is no opinion to the
19   contrary in the record. None of the cases cited by Plaintiff supports his assertion that “courts
20   will remand where the ALJ bases [a] claimant’s RFC entirely on the stale opinions of non-
21   examining physicians.” ECF No. 22-1 at 19. This is, at best, a misleading description of
22   the holdings in Arriaga and Huerta, which both deal with the propriety of relying on older
23   consultative examiners’ opinions to reject the more recent opinions of treating sources.
24   Both opinions rely in part on rules and regulations specifically concerning an ALJ’s
25   evaluation of the opinion of a treating source, which are ordinarily entitled to controlling
26   weight. They are thus inapposite here, where the opinions of the consultative examiners
27   are not rebutted by any other medical opinion, let alone that of a treating source.
28         Most importantly, the ALJ here did not determine that any evidence was ambiguous,

                                                   16
                                                                                3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3238 Page 17 of 26



 1   and Plaintiff points to none. Nor did the ALJ find the record inadequate to allow for proper
 2   evaluation of the evidence, which would trigger the duty to develop the record by obtaining
 3   additional evidence such as subpoenaing Plaintiff’s physicians for records, submitting
 4   questions to his physicians, continuing the hearing, or keeping the record open to allow
 5   supplementation. Tonapetyan, 242 F.3d at 1150 (citing Tidwell v. Apfel, 161 F.3d 599, 602
 6   (9th Cir. 1998) and Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996)). And although
 7   the ALJ has a duty to “fully and fairly develop the record[,]” Tonapetyan, 242 F.3d at 1150,
 8   Plaintiff bears the burden of establishing disability. Tidwell v. Apfel, 161 F.3d 599, 601
 9   (9th Cir. 1998), as amended (Jan. 26, 1999). The SSA fully developed the record by
10   requesting records from Plaintiff’s numerous providers. The Administrative Record is over
11   3,000 pages, and includes medical treatment records from over 30 different providers and
12   medical facilities between 2005 and 2018 (although the majority of records reflect
13   treatment from the relevant period of October 19, 2015 - March 31, 2017).
14          Further, the fact that the consulting physicians did not have the benefit of reviewing
15   the entire record, because their opinions were submitted in 2016, is no reason to diminish
16   the value or weight of their opinions as evidence in support of the RFC determination.
17   Another district court in this circuit recently addressed the same argument and soundly
18   rejected it:
19          Plaintiff first contends that the opinions of the state agency consultants . . . do
            not rise to the level of substantial evidence to support the ALJ’s RFC
20
            assessment because neither doctor could review the significant evidence in the
21          record that came into existence after they gave their opinions in mid-2015.
            Plaintiff is incorrect. “Reports of consultative physicians called in by the
22
            Secretary may serve as substantial evidence.” Andrews [v. Shalala, 53 F.3d
23          1035, 1040 (9th Cir. 1995)]. Indeed, “[t]he analysis and opinion of an expert
            selected by the ALJ may be helpful to the ALJ’s adjudication.” Magallanes v.
24
            Bowen, 881 F.2d 747, 753 (9th Cir. 1989). Consultative examiners, who
25          evaluate a claimant’s condition during the initial phases of the benefits
            application process, will never have all of the evidence available to the
26
            ALJ, whose decision is rendered often years later, at which point the
27          claimant will have amassed additional evidence of his alleged disability.
            That does not diminish the value of their opinions, especially where, as here,
28

                                                    17
                                                                                 3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3239 Page 18 of 26



 1         the examiners reviewed the available evidence predating their opinions, and
           the ALJ considered other doctors’ opinions and the trove of objective record
 2
           evidence of Plaintiff’s conditions.
 3   Jose Z. v. Saul, No. EDCV 18-2476-KS, 2020 WL 434259, at *8 (C.D. Cal. Jan. 28, 2020)
 4   (emphasis added) (internal record citations omitted). The undersigned recommends that the
 5   Court adopt the same reasoning here. If Plaintiff’s argument were credited, all opinions of
 6   consulting physicians at the initial and reconsideration levels would be “stale,” and thus
 7   the ALJ would always be required to discount their weight—at least partially—for that
 8   reason alone. Such a conclusion is entirely unsupported by case law or the governing
 9   regulations.
10         Contrary to Plaintiff’s argument that the ALJ’s review of the medical evidence as a
11   whole constituted an impermissible interpretation of “raw medical data” by a lay person,
12   in determining the RFC, the ALJ is permitted to rely on medical evidence that has not been
13   formally interpreted by a physician in a medical opinion. SSA regulations regarding the
14   RFC determination provide:
15         We will assess your residual functional capacity based on all of the relevant
16         medical and other evidence. In general, you are responsible for providing
           the evidence we will use to make a finding about your residual functional
17         capacity. However, before we make a determination that you are not disabled,
18         we are responsible for developing your complete medical history, including
           arranging for a consultative examination(s) if necessary, and making every
19         reasonable effort to help you get medical reports from your own medical
20         sources. We will consider any statements about what you can still do that have
           been provided by medical sources, whether or not they are based on formal
21         medical examinations. We will also consider descriptions and observations of
22         your limitations from your impairment(s), including limitations that result
           from your symptoms, such as pain, provided by you, your family, neighbors,
23         friends, or other persons.
24   20 C.F.R. § 404.1545(a)(3) (internal citations omitted) (emphasis added). See also SSR 16-
25   3p, 2017 WL 5180304, at *12 (“We consider the individual’s symptoms when determining
26   his or her residual functional capacity and the extent to which the individual’s impairment-
27   related symptoms are consistent with the evidence in the record”); Day, 522 F.2d at 1156
28   (explaining that “[d]isability may be proved by medically-acceptable clinical diagnoses, as

                                                 18
                                                                             3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3240 Page 19 of 26



 1   well as by objective laboratory findings” and that an ALJ may also consider a claimant’s
 2   “general appearance” and “testimony at the hearing”). Therefore, the ALJ is not only
 3   permitted but required to consider the “raw medical data” of medical records when crafting
 4   a claimant’s RFC.
 5         An RFC assessment is not a medical opinion, and indeed, determining the RFC is
 6   within the exclusive province of the ALJ. See 20 C.F.R. § 404.1527(d)(2) (“We use
 7   medical sources, including your treating source, to provide evidence, including opinions,
 8   on the nature and severity of your impairment(s). Although we consider opinions from
 9   medical sources on issues such as . . . your residual functional capacity . . ., the final
10   responsibility for deciding these issues is reserved to the Commissioner”) (emphasis
11   added); 20 C.F.R. § 404.1546(c) (“If your case is at the administrative law judge hearing
12   level or at the Appeals Council review level, the administrative law judge or the
13   administrative appeals judge at the Appeals Council (when the Appeals Council makes a
14   decision) is responsible for assessing your residual functional capacity.”). See also
15   Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir. 2001) (“It is clear that it is the
16   responsibility of the ALJ, not the claimant’s physician, to determine residual functional
17   capacity”); Henson v. Astrew, No. 15-CV-03205-NJV, 2016 WL 4916923, at *3 (N.D. Cal.
18   Sept. 15, 2016) (“Determination of a claimant’s RFC is a legal decision which is expressly
19   reserved to the Commissioner through her delegate, the ALJ.”). Consequently, the
20   undersigned recommends the Court reject Plaintiff’s argument that the RFC is not
21   supported by substantial evidence merely because the ALJ incorporated greater limitations
22   into the RFC than those recommended by the state agency physicians.
23         Significantly, despite the voluminous record and Plaintiff’s extensive history of
24   treatment of his impairments, none of Plaintiff’s providers submitted a medical opinion to
25   support his claim of disability. And, as discussed by the ALJ, this was not for lack of trying.
26   The records reflect that Plaintiff asked his orthopedist’s office to “document reason for his
27   disability multiple times, along with asking for narcotic pain medication.” AR 2339. His
28   providers from that office did not do so (nor did any other provider). The only opinion

                                                   19
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3241 Page 20 of 26



 1   evidence in the record to contradict the consulting physicians’ opinions is Plaintiff’s
 2   “Medical Source Statement Concerning the Nature and Severity of an Individual’s Physical
 3   Impairment,” which Plaintiff personally filled out with his own opinions about the
 4   limitations of “my patient,” giving his own “diagnosis of the patient’s symptoms and test
 5   results,” rating “the patient’s credibility with regards to claims of pain” as “very credible,”
 6   and signing his name beneath the “Health Care Provider Signature.” AR 2321-2332. At the
 7   Appeals Council level in June 2018, Plaintiff amended the same document to reflect that
 8   he was a “medical professional” as a “holistic health practitioner,” even though he testified
 9   during the hearing before the ALJ that his holistic health massage license has been out of
10   date since 2012 or 2013. See AR 3-5, 1704. Plaintiff now relies on the same document on
11   appeal to argue that, had the ALJ credited the statements in the form, the ALJ would have
12   found Plaintiff disabled. ECF No. 22-1 at 22. But the ALJ gave clear reasons why he
13   discounted Plaintiff’s own statements concerning the intensity, persistence, and limiting
14   effects of his symptoms as inconsistent with the medical evidence and other evidence of
15   record, including by pointing to evidence from treatment records showing drug-seeking
16   behaviors. AR 572, 574-75. Therefore, the ALJ’s decision to discount Plaintiff’s subjective
17   analysis of his symptoms was supported by substantial evidence.
18         In sum, the RFC determination is reserved to the ALJ, and he did not commit legal
19   error by evaluating medical and other record evidence independently of the consulting
20   physicians to reach his RFC determination. Nor did the ALJ err by failing to develop the
21   record further after granting only partial weight to the consulting physicians’ opinions,
22   based on his own evaluation of the record evidence as a whole. The ALJ’s finding that
23   Plaintiff’s RFC should include greater limitations than those recommended by the
24   consultative examiners based on the medical record is not equivalent to inserting his own
25   medical opinion, is consistent with the governing law and regulations, and does not
26   constitute reversible error.
27         In the alternative, even assuming arguendo that the ALJ erred by including greater
28   limitations than those recommended by the uncontroverted medical opinions of the

                                                   20
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3242 Page 21 of 26



 1   consultative examiners, such an error would be harmless. Had the ALJ limited Plaintiff to
 2   sedentary work without the ambulation limitation of needing to use a walking stick, the
 3   ALJ would have necessarily still concluded that Plaintiff could perform his past relevant
 4   work at step four of the sequential evaluation and, alternatively, other jobs that exist in the
 5   national economy at step five. Indeed, adopting the consultative examiners’ RFC
 6   recommendation of light work (rather than sedentary work) with postural limitations would
 7   result in a finding that Plaintiff is capable of performing even more jobs in the national
 8   economy, not fewer.2 Therefore, even if the Court is inclined to agree that the ALJ erred
 9   by including physical limitations in Plaintiff’s RFC beyond those recommended by the
10   uncontroverted opinions of the consultative examiners, the undersigned recommends that
11   the Court reject this claim of error on the basis that any such error was harmless.
12         B. Plaintiff waived his Appointments Clause challenge
13         The undersigned further recommends that the Court reject Plaintiff’s Appointments
14   Clause challenge as untimely raised.
15         Appointments Clause challenges are nonjurisdictional and may be waived or
16   forfeited if the claimant does not timely assert the challenge during the administrative
17   proceedings. Kabani & Co., Inc. v. SEC, 733 F. App’x 918, 919 (9th Cir. 2018) cert. denied
18   sub nom. Kabani & Co. v. SEC, 139 S. Ct. 2013 (2019); Kathleen S. v. Saul, No.
19   319CV00651JLSRNB, 2020 WL 353602, at *3 (S.D. Cal. Jan. 21, 2020), report and
20   recommendation adopted, No. 19-CV-651 JLS (RNB), 2020 WL 2848150 (S.D. Cal. June
21   2, 2020). See also Turner Bros., Inc. v. Conley, 757 F. App’x 697, 700 (10th Cir. 2018)
22   (“Appointments Clause challenges are nonjurisdictional and may be waived or forfeited”);
23
24
     2
25     Light work is more strenuous than sedentary work. Therefore, a limitation to sedentary
     work is generally more restrictive and involves greater physical limitations than a
26   limitation to light work, precluding the ability to perform a greater number of jobs in the
27   Dictionary of Occupational Titles. See 20 C.F.R. § 404.1567(b) (“If someone can do light
     work, we determine that he or she can also do sedentary work, unless there are additional
28   limiting factors such as loss of fine dexterity or inability to sit for long periods of time.”).

                                                   21
                                                                                3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3243 Page 22 of 26



 1   Jones Bros., Inc. v. Sec’y of Labor, 898 F.3d 669, 678 (6th Cir. 2018) (“[S]tructural
 2   constitutional challenges are not jurisdictional and thus are subject to ordinary principles
 3   of waiver and forfeiture”) (citing Freytag v. Comm’r of Internal Revenue, 501 U.S. 868,
 4   893–94 (1991) (Scalia, J., concurring in part and concurring in the judgment) (“A party
 5   forfeits the right to advance on appeal a nonjurisdictional claim, structural or otherwise,
 6   that he fails to raise at trial.”)).
 7          In Lucia, the Supreme Court held that a person “who makes a timely challenge to
 8   the constitutional validity of the appointment of an officer who adjudicates his case is
 9   entitled to relief.” 138 S. Ct. at 2055. Since Lucia was decided, dozens of district courts
10   and the Third and Tenth Circuit Courts of Appeals have addressed whether Social Security
11   claimants must raise Appointments Clause challenges to the SSA ALJs during the
12   administrative proceedings below, or else waive such challenges on appeal. See Carr, 961
13   F.3d 1267; Cirko on behalf of Cirko v. Comm'r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020).
14   Although the two circuit courts to address the issue are split, the vast majority of district
15   courts to decide this issue have found that plaintiffs who fail to raise their Appointments
16   Clause challenges before the SSA ALJ thereby waive them. See, e.g., Kathleen S., 2020
17   WL 353602, at *4 (collecting cases from this Circuit and following their reasoning to reject
18   Appointments Clause claims when the challenge was not made at the administrative level);
19   Dierker v. Berryhill, No. 18CV145-CAB(MSB), 2019 WL 246429, at *1 (S.D. Cal. Jan.
20   16, 2019), report and recommendation adopted, No. 18CV145-CAB-MSB, 2019 WL
21   446231 (S.D. Cal. Feb. 5, 2019) (also finding waiver of Appointments Clause claims not
22   raised at the administrative level); Dewbre v. Comm'r of Soc. Sec., No. 18-CV-4055-LRR,
23   2019 WL 4344288, at *6 (N.D. Iowa Sept. 12, 2019) (collecting cases from 23 districts for
24   the proposition that “the vast majority of district courts across the country agree” that
25   “failure to raise an Appointments Clause challenge before the ALJ or Appeals Council at
26   the agency level waives the issue on judicial review at the district court level”). See also
27   ECF No. 24 at 19 n.12 (collecting an additional 31 cases from district courts across the
28   country finding the same, noting only four district courts—the Northern District of

                                                  22
                                                                              3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3244 Page 23 of 26



 1   Oklahoma, the Middle District of Pennsylvania, the Eastern District of Washington, and
 2   the District of Massachusetts—have uniformly found no forfeiture, and noting splits on
 3   this question in three other districts—the District of New Mexico, the Eastern District of
 4   North Carolina, and the Eastern District of Pennsylvania). 3
 5         In his Reply, Plaintiff attempts to distinguish several cases the Commissioner cites
 6   in his summary judgment motion involving findings of waiver of Appointments Clause
 7   challenges. See ECF No. 25 at 5-7 (distinguishing United States v. LA Tucker Truck Lines,
 8   Inc., 344 U.S. 33, 38 (1952); Elgin v. Dep’t of Treasury, 567 U.S. 1, 23 (2012); NLRB v.
 9   RELCO Locomotives, Inc., 734 F.3d 764, 795 (8th Cir. 2013); Kabani, 733 F. App’x at
10   919; Intercollegiate Broad Sys. v. Copyright Royalty Bd., 574 F.3d 748, 755-56 (D.C. Cir.
11   2009) (per curiam); In re DBC, 545 F.3d 1373, 1378-81 (Fed. Cir. 2008); and Jones Bros.,
12   898 F.3d at 677). Based on the distinctions between the circumstances of those cases and
13   the present case, Plaintiff contends that “none of the cases cited by Defendant actually
14   apply to the circumstances at hand[,] as Plaintiff raised the issue in his initial briefing at
15   the District Court rather than the reply or at the Circuit Court level[.]” ECF No. 25 at 7.
16   Plaintiff emphasizes his position that the ALJ would not have the authority to determine
17   that his own appointment was constitutional, and that SSA proceedings have their own
18   standards distinguishing them from other types of administrative proceedings. Id.
19   However, all of the cases distinguished by Plaintiff are cited by the Commissioner in his
20   brief only in the preliminary discussion of Appointments Clause challenges generally. See
21   ECF No. 24 at 14-16. Plaintiff does not refute that the 31 cases later cited by Defendant,
22   or the 23 cases cited by the Dewbre court and incorporated by reference in Defendant’s
23   brief, directly address the question before the Court in this case—whether a plaintiff waives
24
25
     3
       The decisions from the Northern District of Oklahoma and the District of New Mexico
26   finding no forfeiture are no longer good law in light of the Tenth Circuit’s decision in Carr,
27   961 F.3d at 1274-75. See Willie Earl C. v. Saul, No. 18-CV-272-FHM, 2019 WL 2613819
     (N.D. Okla. June 26, 2019), rev'd sub nom. Carr v. Comm'r, SSA, 961 F.3d 1267 (10th Cir.
28   2020); McCray v. Soc. Sec. Admin., 435 F. Supp. 3d 1186, 1192 (D.N.M. 2020).

                                                  23
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3245 Page 24 of 26



 1   an Appointments Clause challenge to SSA ALJs if he failed to raise the issue during his
 2   administrative hearing—and answered that question in the affirmative. See id. at 18-20.
 3         Plaintiff’s only response to the substantial weight of authority contrary to his
 4   argument is that, in an opinion adopting the minority position, the Eastern District of
 5   Pennsylvania noted that “most federal courts addressing the Appointments Clause
 6   challenges have ruled, often without explanation, a claimant forfeits his Appointments
 7   Clause challenge if he fails to raise it in administrative proceedings.” Culclasure v. Comm’r
 8   of Soc. Sec., 375 F. Supp. 3d 559, 563 (E.D. Pa. 2019). The Culclasure court disagreed
 9   with these other courts’ application of Lucia to reach that conclusion, since the Supreme
10   Court in Lucia found an Appointments Clause challenge timely when raised “before the
11   SEC (but not the ALJ) and the Court of Appeals.” Id. (citing Lucia, 138 S. Ct. at 2055).
12   Then, the Supreme Court held in Sims v. Apfel that Social Security claimants who exhaust
13   issues before the ALJ need not also exhaust issues before the Appeals Council in order to
14   preserve them for judicial review. 530 U.S. 103, 112 (2000). Piecing these two holdings
15   together, the Culclasure court reasoned, Lucia should not apply to find forfeiture of an
16   Appointments Clause challenge that a claimant failed to raise before the ALJ or the
17   Appeals Council, since Lucia did not require such a challenge to be raised before the ALJ
18   to be timely, and Sims did not require such a challenge to be raised before the Appeals
19   Council when it was raised before the ALJ.
20         Upon consideration of all relevant persuasive authority, the undersigned
21   recommends the Court side with the great weight of authority on this issue and find
22   Plaintiff’s Appointments Clause challenge waived. Notably, the Culclasure court is not in
23   the Ninth Circuit, whose precedent strongly counsels against the application of Sims urged
24   by Plaintiff. Specifically, in Meanel v. Apfel, the Ninth Circuit held that “at least when
25   [Social Security] claimants are represented by counsel, they must raise all issues and
26   evidence at their administrative hearings in order to preserve them on appeal.” 172 F.3d
27   1111, 1115 (9th Cir. 1999). After the Supreme Court decided Sims the following year,
28   holding that Social Security claimants need not raise issues before the SSA Appeals

                                                  24
                                                                              3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3246 Page 25 of 26



 1   Council to preserve them for judicial review, the Ninth Circuit had the opportunity to revisit
 2   the Meanel holding in light of Sims. In Shaibi v. Berryhill, 883 F.3d 1102 (9th Cir. 2017),
 3   the Ninth Circuit explained that the Supreme Court had expressly limited the Sims ruling
 4   by noting that “[w]hether a claimant must exhaust issues before the ALJ is not before us.”
 5   Id. at 1109 (quoting Sims, 530 U.S. at 107). Accordingly, the Shaibi court held that “[i]n
 6   light of the Court's express limitation on its holding in Sims, we cannot say that that holding
 7   is ‘clearly irreconcilable’ with our decision in Meanel, and Meanel therefore remains
 8   binding on this court with respect to proceedings before an ALJ.” 883 F.3d at 1109.
 9         Because Meanel remains good law, the rule in this Circuit remains that a Social
10   Security claimant must raise all issues before the ALJ to preserve them on appeal. 172 F.3d
11   at 1115. This binding Ninth Circuit precedent counsels in favor of finding Plaintiff’s
12   Appointments Clause challenge waived, because it was not raised before the ALJ. There
13   is, of course, a notable distinction between the present case and the rule from Meanel—
14   namely, Plaintiff was not represented by counsel in the proceedings below. However,
15   Meanel does not expressly create two different rules for represented and unrepresented
16   claimants. Rather, the court explained that the plaintiff’s argument “that it would be unfair
17   to apply the waiver rule in her case because disability benefits hearings are non-adversarial
18   in nature. . . might be more persuasive if Meanel had not been represented by counsel.”
19   172 F.3d at 1115 (emphasis added). But the Ninth Circuit has never decided whether
20   different waiver rules should apply to unrepresented and represented claimants. Upon
21   review of the relevant authorities, the undersigned concludes that Defendant has the better
22   argument on that question. Specifically, Defendant relies on Justice O’Connor’s
23   concurrence in Sims, opining that “it would be unwise to adopt a rule that imposes different
24   issue exhaustion obligations depending on whether claimants are represented by counsel.”
25   530 U.S. at 114 (O’Connor, J., concurring). The undersigned agrees.
26         Therefore, the undersigned recommends that the Court “follow the reasoning of
27   other district courts in this Circuit which have rejected Appointments Clause claims post
28   Sims when the challenge was not timely made at the administrative level.” Kathleen S.,

                                                   25
                                                                               3:19-cv-01506-BEN-AHG
 Case 3:19-cv-01506-BEN-AHG Document 28 Filed 07/17/20 PageID.3247 Page 26 of 26



 1   2020 WL 353602, at *4 (citing Samuels v. Comm'r of Soc. Sec., 2019 WL 4479534, at *5
 2   (N.D. Cal. Sept. 18, 2019); Camilli v. Berryhill, 2019 WL 3412921, at *13 (N.D. Cal. July
 3   29, 2019); Morrow v. Berryhill, 2019 WL 2009303, at *3-*4 (N.D. Cal. May 7, 2019);
 4   Allen v. Berryhill, 2019 WL 1438845, at *13 (N.D. Cal. Mar. 31, 2019); Delores A v.
 5   Berryhill, 2019 WL 1330314, at *10 (C.D. Cal. Mar. 25, 2019); Dierker, 2019 WL 246429,
 6   at *3-*4; Hugues v. Berryhill, 2018 WL 3239835, at *2 n.2 (C.D. Cal. July 2, 2018)). The
 7   Court should thus deny Plaintiff’s Appointments Clause challenge as untimely.
 8      VI.   CONCLUSION
 9         For the foregoing reasons, the undersigned recommends that the Court:
10         (1) DENY Plaintiff’s Motion for Summary Judgment (ECF No. 22);
11         (2) GRANT Defendant’s Cross-Motion for Summary Judgment (ECF No. 24); and
12         (3) AFFIRM the Commissioner’s decision.
13         IT IS HEREBY ORDERED that any party to this action may file written objections
14   with the Court and serve a copy on all parties no later than July 31, 2020. The document
15   should be captioned “Objections to Report and Recommendation.”
16         IT IS FURTHER ORDERED that any Reply to the Objections shall be filed with
17   the Court and served on all parties no later than August 7, 2020.
18         IT IS SO ORDERED.
19
20   Dated: July 17, 2020
21
22
23
24
25
26
27
28

                                                 26
                                                                           3:19-cv-01506-BEN-AHG
